DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A, a cleaner formulation for machine dishwashing, in the reply filed on September 25, 2020 is acknowledged.  The traversal is on the ground(s) that the search of all claims does not pose an undue burden.  This is not found persuasive because the inventions require a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention.  The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 25, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15-21 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner et al. (US Pub. No. 2005/0054812).
Regarding Claims 15 and 21:  Wagner et al. teaches a polyester formed by reaction (condensation) of an aliphatic dicarboxylic acid (C), trifunctional alcohol (B), and a hydroxypolycarboxylic acid such as citric acid (A) (abstract; [0020]-[0028]; [0059]).  
Wagner et al. does not teach a specific embodiment comprising a dicarboxylic acid (C), trifunctional alcohol (B) reacted together with citric acid (A).  However, as Wagner et al. teaches that such components may be reacted together ([0026]; [0059]), at the time of the invention a person of ordinary skill in the art would have found it obvious to react such components together with a reasonable expectation of success.  
While Wagner et al. does not disclose the use of the additive as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the 
Regarding Claim 16:  Wagner et al. does not teach the claimed amount of citric acid such that it satisfies the claimed ratio of citric acid to polyalcohol.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 17, 18, and 28:  Wagner et al. teaches the trifunctional alcohols as preferably those such as glycerol or trimethylolpropane ([0046]).
Regarding Claim 19:  Wagner et al. teaches the dicarboxylic acids as those such as malonic, succinic, glutaric, adipic, and sebacic acids ([0028]).
Regarding Claim 20:  Wagner et al. teaches the molecular weight Mn of the polyesters as 4000 g/mol ([0089]).

Claims 15-21 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boeckh et al. (US Pat. No. 5,652,330).
Regarding Claims 15 and 17:  Boeckh et al. teaches a cleaner/detergent composition comprising a branched polycondensate of citric acid and a polyol such as ethylene glycol (1:1-10; 1:55-2:10; 2:40-45; 3:5-20).

Regarding Claim 16:  Boeckh et al. teaches the polycondensate having 0-40 mol% of alcohol per 1 mol of citric acid (3:20-30).  
Boeckh et al. does not teach with sufficient specificity the claimed ratio.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 18:  Boeckh et al. alternatively teaches the alcohol as a polyethylene glycol with a MW up to 5000 (3:5-20).
Boeckh et al. does not teach with sufficient specificity the claimed MW of the polyethylene glycol.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 19:  Boeckh et al. further teaches that the polycondensate may comprise a dicarboxylic acid such as succinic acid or adipic acid (2:60-65).
Boeckh et al. does not teach a specific embodiment wherein the polycondensate polymer comprises a polyol, citric acid, and succinic acid or adipic acid.  However, as Boeckh et al. teaches that such components may be reacted together (2:45-3:20), at the time of the invention a person of ordinary skill in the art would have found it obvious to react such components together with a reasonable expectation of success.  
Regarding Claim 20:  Boeckh et al. teaches the polycondensates have a MW of at least 500 and teaches specific examples having MW of 1200 (1:45-55; 7:10-55, Examples 2 and 3).
Regarding Claim 21:  While Boeckh et al. does not disclose the polycondensate is for a dishwashing composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 28:  Boeckh et al. alternatively teaches the alcohol as a polyethylene glycol (3:5-20).

Claim 22, 24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boeckh et al. (US Pat. No. 5,652,330).
Regarding Claim 22:  Boeckh et al. teaches a cleaner/detergent composition comprising 0.1-30 wt% of a branched polycondensate of citric acid and a polyol such as ethylene glycol (1:1-10; 1:55-2:10; 2:40-45; 3:5-20).  Boeckh et al. further teaches and example of the composition comprising 5% polycondensate polymer, 22% sodium perborate (bleach), 7% C13/15 oxo process alcohol ethoxlyated with 7 mol ethylene oxide (non-ionic surfactant),  17.5% total additives comprising 8% alkylbenzyenesulfonate (anionic surfactant), 2% coco fat soap (anionic surfactant), 1% carboxymethylcellulose (dispersant), and 12% sodium carbonate (alkali carrier), 0.2% optical brightener (dye), and 4.3% sodium sulfate (filler), 36% zeolite (builder), 2% tetraacetylethylenediamine (bleach activator), and 0.5% enzymes (8:25-55). 
Boeckh et al. does not teach a specific embodiment wherein the polycondensate polymer comprises a polyol and citric acid.  However, as Boeckh et al. teaches that such components may 
While Boeckh et al. does not disclose the detergent/cleaner is for machine dishwashing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 24:  The composition of “detergent 1” of Boeckh et al. comprises 8% alkylbenzyenesulfonate (anionic surfactant), 2% coco fat soap (anionic surfactant), 1% carboxymethylcellulose (dispersant), and 12% sodium carbonate (alkali carrier), 0.2% optical brightener (dye), and 4.3% sodium sulfate (filler) (17.5% total additives) (8:25-55).
Regarding Claim 26: The composition of “detergent 1” of Boeckh et al. adds up to 100 wt% and does not include any other components except a-h as claimed, and therefore the composition reads on the transitional phrase “consisting of.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,179,891. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the 10,179,891 claims claim substantially the same polycondensate additive of citric acid, component B, component C, and component D.  The claims differ in that the 10,179,891 claims require component D.  However, the 10,179,891 claims still anticipate the instant claims.

Claims 22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,179,891 in view of Boeckh et al. (US .
10,179,891 does not disclose the components b-h of claims 22, 24, and 26.  However, Boeckh et al. teaches a cleaner/detergent composition comprising 0.1-30 wt% of a branched polycondensate of citric acid and a polyol such as ethylene glycol (1:1-10; 1:55-2:10; 2:40-45; 3:5-20).  Boeckh et al. further teaches and example of the composition comprising 5% polycondensate polymer, 22% sodium perborate (bleach), 7% C13/15 oxo process alcohol ethoxlyated with 7 mol ethylene oxide (non-ionic surfactant),  17.5% total additives comprising 8% alkylbenzyenesulfonate (anionic surfactant), 2% coco fat soap (anionic surfactant), 1% carboxymethylcellulose (dispersant), and 12% sodium carbonate (alkali carrier), 0.2% optical brightener (dye), and 4.3% sodium sulfate (filler), 36% zeolite (builder), 2% tetraacetylethylenediamine (bleach activator), and 0.5% enzymes (8:25-55).  10,179,891 and Boeckh et al. are analogous art because they are concerned with the same field of endeavor, namely detergent compositions comprising polycondensates of citric acid.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the remainder of the detergent composition besides the polycondensate polymer of Boeckh et al. with the additive of 10,179,891 and would have been motivated to do so because they are disclosed by Boeckh et al. as being exemplary formulations for detergent compositions, and therefore one of ordinary skill in the art would have a reasonable expectation of success in using such components in a detergent composition.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 15, 2021